Citation Nr: 1412492	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-18 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether M. J. may be recognized as the Veteran's current spouse for the purposes of including her as his dependent.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and M.J.


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 administrative denial from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A review of the Virtual VA paperless claims processing system reveals VA treatment records that have not been reviewed by the RO.  Because the claim is being granted, there is no prejudice to the Veteran in the Board's adjudication of his claim. 

The Veteran testified at a hearing in December 2012 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  The record was held open for an additional 30 days, during which he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).


FINDINGS OF FACT

1. M. L. R. and R. P. E. were married in June 2001 in Harris County Texas. 

2. The Veteran and M. J. were married in February 2008 in Dewitt County, Texas.  


CONCLUSION OF LAW

M. J. is the Veteran's spouse and may be included as his dependent.  38 U.S.C.A. §§ 103(c) , 1115, 5107(b) (West 2002); 38 C.F.R. §§ 3.1, 3.4, 3.50, 3.52, 3.205 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An additional amount of compensation may be payable for a spouse where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 3.4(b)(2) (2013).  "Spouse" means a person of the opposite sex whose marriage to the Veteran meets the requirements of § 3.1(j).  38 C.F.R. § 3.50(a) (2013).  A "marriage" means a marriage valid under the law of the place where the parties reside at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j) (2013).  

The Veteran asserts that M. J. is his current spouse.  However, the RO denied his claim under the theory that he and M. L. R. had a common law marriage beginning in June 1983 which has not been dissolved.  The state of Texas, where the Veteran and M. L. R. resided, recognizes common law marriages.  The elements of a common law, or informal, marriage are: (1) a man and woman agreed to be married; (2) after the agreement they lived together in Texas as husband and wife; and (3) they represented to others in the state that they were married.  Tex. Fam. Code Ann. § 2.401(a)(2).  

Prior to his relationship with M. L. R., the Veteran was legally married to and properly divorced from Y. J. and R. J.  In June 1983, the Veteran and M. L. R. had a child.  On the child's birth certificate, the informant is listed as "Mrs. M. L. [Veteran's last name]."  In September 1986, the Veteran submitted a VA Form 21-527 (Income Net Worth and Employment Statement) which listed M. L. R. specifically as his common law spouse.  In December 2012, the Veteran testified that he signed the form, but M. L. R. filled it out and that they were never in a common law marriage.  Instead, he asserted that he allowed her to live with him occasionally to provide stability for their child.  

The Veteran's marital history is lengthy and his own assertion are largely inconsistent.  However, the Veteran submitted notarized copies of a May 2001 marriage license issued to M. L. R. and R. P. E. in Harris County, Texas, and an Officer's Return stating that the marriage was performed in June 2001.  

In sum, the aforementioned evidence fails to establish that the Veteran was involved in a common law marriage with M.L.R. Neither party (the Veteran and M.L.R.) acknowledge that there was previous common law marriage and both have since remarried.  Given that there was no common law marriage, there is no requirement for divorce or annulment and the Veteran was free to enter a marriage with M.J.

The Veteran does not assert, and the evidence does not show, that he entered into any other marriages between his relationship with M. L. R. and his marriage to M. J. in February 2008.  His marriage to M. J. is valid.  38 C.F.R. § 3.1(j) (2013).  Therefore, she may be included as his dependent.  The appeal is granted.  


ORDER

M. J. is recognized as the Veteran's current spouse and may be included as his dependent.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


